United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2286
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

               Timothy West, also known as Timothy Muhammad

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                    ____________

                             Submitted: May 18, 2018
                               Filed: June 5, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      After pleading guilty to two federal offenses, Timothy West violated his
conditions of release by using marijuana. At sentencing, the district court 1 denied

      1
        The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota.
an acceptance-of-responsibility reduction because of West’s failure to comply with
the law. He challenges the court’s decision to deny the reduction, even though we
have consistently held that “unrelated criminal conduct may make an acceptance of
responsibility reduction inappropriate.” United States v. Arellano, 291 F.3d 1032,
1035 (8th Cir. 2002). Applying this precedent, we affirm.

       At his sentencing hearing, West argued that he had accepted responsibility for
his crimes, so he deserved a reduction to his offense level under section 3E1.1 of the
United States Sentencing Guidelines (“U.S.S.G.”). The court found West had not
accepted responsibility, based in part on a positive marijuana test, and sentenced him
to twenty-four months in prison.

       “One factor in determining whether a defendant has clearly demonstrated
acceptance is whether he has withdrawn from ‘criminal conduct.’” Arellano, 291
F.3d at 1034–35 (quoting U.S.S.G. § 3E1.1 cmt. n.1(b)). West’s sole argument on
appeal is that the district court should have considered only criminal conduct related
to his underlying offenses in assessing whether he had accepted responsibility for
his crimes. In West’s view, the district court should have ignored his marijuana use
because it was unrelated to either of his offenses.

       This is not a question of first impression. In United States v. Byrd, we held
that a district court does not abuse its discretion if it considers a positive marijuana
test in denying an acceptance-of-responsibility reduction, even if the marijuana use
is unrelated to the offense of conviction. 76 F.3d 194, 197 (8th Cir. 1996); see also
United States v. William, 681 F.3d 936, 939 (8th Cir. 2012) (affirming the denial of
an acceptance-of-responsibility reduction based in part on the defendant’s
involvement in an unrelated robbery). West’s argument boils down to a request to
overrule Byrd, something that we as a panel may not do. See Owsley v. Luebbers,
281 F.3d 687, 690 (8th Cir. 2002) (per curiam) (“[O]ne panel is bound by the
decision of a prior panel.”).

                                          -2-
The judgment of the district court is affirmed.
               ______________________________




                             -3-